DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 08-31-2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-31-2021, 02-07-2022 and 04-12-2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-13, and 16-17 is/are rejected under 35 U.S.C. 102(a))1) as being anticipated by Fromholtz et al. (2021/0145122).
Regarding claim 1, Fromholtz discloses an anti-slip member for wearable equipment or sports equipment, the anti-slip member comprising: an elastic body comprising an elastomer (fig 1, member 11, para 0080) and a hydrogel (fig 1, member 12, para0081), at least part of the hydrogel being dispersed on a surface of the elastic body (fig 1).  
Regarding claim 2, Fromholtz discloses a ratio of an area occupied by the hydrogel on the surface of the elastic body is 1 to 25% of an entire area of the surface of the elastic body (as seen in fig 12, that the hydrogel protrusion is more than 1% of the elastic body).  
Regarding claim 3, Fromholtz discloses the hydrogel is a crosslinked body (para 0080).  
Regarding claim 6, Fromholtz discloses the hydrogel comprises a silicone hydrogel (para 0081).  
Regarding claim 8, Fromholtz discloses the hydrogel is also dispersed inside the elastic body, and Page 4 of 7Serial No.: New Application Filed: Herewith the anti-slip member includes the hydrogel in an amount of 1 to 10% based on the elastomer (as seen in fig 12, that the hydrogel protrusion is more than 1% of the elastic body).  
Regarding claim 9, Fromholtz discloses a wearable equipment comprising: the anti-slip member according to claim 1 (para 0002).  

Regarding claim 10, Fromholtz discloses wherein the wearable equipment is a shoe (para 0002), and the anti-slip member is disposed at a ground engaging position of a shoe sole of the shoe (i.e. insole, para 0002)  
Regarding claim 11, Fromholtz discloses the anti-slip member is disposed at at least one position corresponding to a heel, metatarsophalangeal joints, and a toe (fig 11, para 0087).  
Regarding claim 12, Fromholtz discloses a piece of equipment for sports, comprising: the anti-slip member according to claim 1 (para 0002).  
Regarding claim 13, Fromholtz discloses the hydrogel is a crosslinked body (para 0080).  
Regarding claim 16, Fromholtz discloses the hydrogel comprises a silicone hydrogel (para 0081).  
Regarding claim 17, Fromholtz discloses the hydrogel comprises a silicone hydrogel (para 0081).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromholtz et al. (2021/0145122) as applied to claims 3-4 and 13-14 above, and further in view of Nakatsuka et al. (2017/0191190).
Regarding claims 4-5 and 14-15, Fromholtz teaches all limitations of claims 4-5 and 14-15 except the hydrogel comprises a polyvinyl alcohol gel, wherein the polyvinyl alcohol gel has a saponification degree of 80 to 100%.  
Nakatsuka teaches a material comprising a polyvinyl alcohol gel, wherein the polyvinyl alcohol gel has a saponification degree of 80 to 100% (para 0042).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the polyvinyl alcohol gel with a saponification degree of 80 to 100%, as taught by Nakatsuka, in order to increase demand for moisture-absorbing, and water-absorbing extensible fibers capable of controlling humidity (Nakatsuka, para 0010). 

Claim(s) 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromholtz et al. (2021/0145122) as applied to claims 1-4 above, and further in view of Kim (2019/0110471).
Regarding claims 7 and 18-20, Fromholtz teaches all limitations of claims 1-4 except the anti-slip member further comprising a silane coupling agent.  
Kim teaches a material having a silane coupling agent (para 0054).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use a silane coupling agent, as taught by Kim, into Fromholtz material, in order to allow the material can be dyed easier .  
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732